DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-20 are allowed.
Regarding claim 1, the prior art of record, either singularly or in combination, does not disclose or suggest the combination of limitations including “an isolation structure over the n-type and the p-type wells and laterally between the active regions;
gate structures over the isolation structure and the active regions and oriented lengthwise and generally along the first direction; and
a first dielectric layer disposed at each of the well boundaries, wherein from a cross-sectional view, the first dielectric layer extends vertically through the gate structures and the isolation structure and into the n-type and the p-type wells and from top view, the first dielectric layer extends generally along the second direction and through all of the gate structures in the first and the second WPU areas”.

Regarding claim 11, the prior art of record, either singularly or in combination, does not disclose or suggest the combination of limitations including “an isolation structure over the n-type and the p-type wells and laterally between the active regions;
gate structures over the isolation structure and the active regions and oriented lengthwise and generally along the first direction; and
a first dielectric layer, wherein from a cross-sectional view, the first dielectric layer extends vertically through the gate structures and the isolation structure and into the n-type and the p-type wells, wherein from a top view, the first dielectric layer 

Regarding claim 17, the prior art of record, either singularly or in combination, does not disclose or suggest the combination of limitations including “gate structures over the active regions and oriented lengthwise generally along the first direction from a top view; and
from the top view, first dielectric features extending lengthwise generally along the second direction and along each of the well boundaries and fully across the first WPU area, the first dielectric features separating the gate structures by one side to another side of each of the gate structures”.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Yu et al (US 2015/0235675; The arguments presented with respect to claims 1, 11 and 17 have been fully considered and are persuasive and thus previous grounds of rejection is withdrawn)
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RATISHA MEHTA whose telephone number is (571)270-7473.  The examiner can normally be reached on Monday-Friday: 9:00am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/RATISHA MEHTA/Primary Examiner, Art Unit 2895